Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3: The driving supporter according to claim 1, wherein the [[the]] processor is further configured to determine that the positional accuracy of the object of interest is less than the set level and correct the obtained lateral relative positional relationship to the relationship in which the object of interest and the own vehicle are farther from each other in the lateral direction, when the object of interest is located outside an own lane on which the own vehicle is running.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner was unable to find “determine a value of a positional accuracy of the object of interest based on a clarity of the object of interest in the image taken by the image taking device; and 
correct, based on the positional accuracy of the object of interest being less than a set level, the obtained lateral relative positional relationship to a relationship in which the object of interest and the own vehicle are farther from each other in a lateral direction, 
wherein the value of the positional accuracy corresponds to an ability to detect the object of interest in the image taken by the image taking device.”
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwazaki et al. (US 20050267661) teaches a driving support system and method that allows for driver intervention when a driver applies a torque greater than a threshold on the steering wheel.
Latotzki et al. (US 10496090) teaches a handover system and method that allows a driver to take control over a vehicle based on a determination of an impending event that a driver is better equipped to handle than the automated system. 
Fujita (US 9182761) teaches controlling a vehicle based upon determinations of the distance of another vehicle from an own vehicle, including determinations of the accuracy of the distance. 
Maeda et al. (US 7516003) teaches an automatic steering system that can transition to a steering assist system or deactivate when a steering torque exceeds a threshold value.
Sun et al
Shiraishi (US 20080106462) teaches a vehicle object detection system that uses both a radar and stereo camera to detect the presence of an object and weights this information based on a determined distance from the object and the associated inaccuracies.
Han et al. (US 20080065286) teaches an imaging device and method that can be used to recognize the surroundings of a vehicle and determine different levels of accuracy of the image, specifically used for farm vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661